Case 7:18-cr-00237-VB Document 111 Filed 03/26/21 Page 1of1
Case 7:18-cr-00237-VB Document110 Filed 03/25/21 Page 1 of1

GEOFFREY ST. ANDREW STEWART

Attorney at Law

145 Avenue of the Americas, 7" FI,
simeseinses mare a a ew York 10013

Io. UST DC ony Wy a — (212)\425-9636 office
1B

pe SCUMENT i! (917) %@1-162% cell
ws oe “A | (718) 376094 fax
gstewart.defender@gmail.com

 

 

 

 

= Se Shgls : March 25, 2021
APPLICATION GRANTED

 

 

Hon. Vincent L. Briccetti
United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

     

White Plains, NY

: . Sertenotny hs ey ned tu
Re: United States v. Luis Reyes, 18 CR/237 (VB) €/7/202) af 2:30 pina in perso

ak the courthoutp, Defudsmts

My client, the above-referenced defendant Luis Reyes, is scheduled to appear before the court
for sentencing on April 1, 2021. I am writing to request an adjournment of the sentencing to a date
convenient to the court and the govdrnment in the 60 day range. The defense and the government have
continued to confer throughout the period from the last scheduled appearance. Both sides expect that
all relevant sentencing information/should be available by the next date and that all sides should be
ready to go forward with sentencing at that time.

Dear Judge Briccetti:

 
  

I have conferred with AUJA Michael Maimin and he has no objection to this request. Thank
you.

Sincerely,
Geoffrey S
Geoffrey Stewar

cc: Michael D. Maimin
Assistant U.S. Attorney (via ECF)

 

Dsentor wy submistion J bel Le

 
 
    
  
 

culms ssfon shad be lA by
Efi [20a

a

 
  

  
   
   
 
 
  
    
   

Led by {eu [20r" Ga vewn wer §
